Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s remarks/amendments of claims 1-6 in the reply filed on July 05th, 2022 are acknowledged. Claims 1-2 and 4 have been amended. Claims 7-21 have been added. Claim 3 has been cancelled. Claims 1-2 and 4-21 are pending.
Action on merits of claims 1-2 and 4-21 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-2, 4, 7-13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2012/0280304, hereinafter as Lee ‘304) in view of Nishikawa (US 2017/0125430, hereinafter as Nishi ‘430) and further in view of Lee (US 2015/0348987, hereinafter as Lee ‘987).
Regarding Claim 1, Lee ‘304 teaches a three-dimensional (3D) memory device, comprising: 
a substrate (Fig. 23, (100); [0066]); 
a memory stack on the substrate comprising a plurality of conductor/dielectric layer pairs 
(Fig. 23, (140/110); [0076]-[0077]); 
a channel structure (Fig. 23, (730); [0095]) extending vertically through the conductor/dielectric layer pairs in the memory stack; and 
a through array contact (TAC) extending vertically through the conductor/dielectric layer pairs in the memory stack.
Thus, Lee ‘304 is shown to teach all the features of the claim with the exception of explicitly the features: “a dummy channel structure filled with a dielectric layer and extending vertically through the conductor/dielectric layer pairs in the memory stack; a peripheral contact in contact with a peripheral device, wherein a thickness of a spacer in the TAC is nominally identical to a thickness of a spacer in the peripheral contact”.
However, Nishi ‘430 teaches a dummy channel structure (Fig. 5, (7P); [0080]) filled with a dielectric layer and extending vertically through the conductor/dielectric layer pairs (32/46) in the memory stack. Examiner considers the dielectric support pillars (7P) is the dummy channel structure; and a thickness of a spacer (Fig. 12, (74); [0113]) in the TAC is nominally identical to a thickness of a spacer (Fig. 12, (474); [0113]) in the peripheral contact.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘304 by having a dummy channel structure
for the purpose of providing structural support to the memory device structure (see para. [0095]) as suggested by Nishi ‘430.
Thus, Lee ‘304 and Nishi ‘430 are shown to teach all the features of the claim with the exception of explicitly the features: “a peripheral contact in contact with a peripheral device”.
However, Lee ‘987 teaches a peripheral contact (Fig. 19, (248); [0167]) in contact with a peripheral device (CMOS transistor; [0158]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘304 and Nishi ‘430 by having a peripheral contact in contact with a peripheral device in order to connect the memory cell structure and the peripheral circuit structure (see para. [0167]) as suggested by Lee ‘987.
Further, it has been held to be within the general skill of a worker in the art to select a thickness of a spacer in the TAC is nominally identical to a thickness of a spacer in the peripheral contact on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 10, Lee ‘304 teaches a three-dimensional (3D) memory device, comprising: 
a substrate (Fig. 23, (100); [0066]); 
a memory stack on the substrate comprising a plurality of conductor/dielectric layer pairs 
(Fig. 23, (140/110); [0076]-[0077]); 
a channel structure (Fig. 23, (730); [0095]) extending vertically through the conductor/dielectric layer pairs in the memory stack; and 
a through array contact (TAC) extending vertically through the conductor/dielectric layer pairs in the memory stack.
Thus, Lee ‘304 is shown to teach all the features of the claim with the exception of explicitly the features: “a dummy channel structure filled with a dielectric layer and extending vertically through the conductor/dielectric layer pairs in the memory stack; a peripheral contact in contact with a peripheral device; and a diameter of the TAC is at least equal to a diameter of the peripheral contact; and a diameter of the dummy channel structure is smaller than each of the diameter of the TAC and the diameter of the peripheral contact”.
However, Nishi ‘430 teaches a dummy channel structure (Fig. 5, (7P); [0080]) filled with a dielectric layer and extending vertically through the conductor/dielectric layer pairs (32/46) in the memory stack. Examiner considers the dielectric support pillars (7P) is the dummy channel structure; and a diameter of the TAC (79) is at least equal to a diameter of the peripheral contact (479) (see Fig. 9); and a diameter of the dummy channel structure (7P; [0080]) is smaller than each of the diameter of the TAC (79; [0086]) and the diameter of the peripheral contact (479; [0086]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘304 by having a dummy channel structure
for the purpose of providing structural support to the memory device structure (see para. [0095]) as suggested by Nishi ‘430.
Thus, Lee ‘304 and Nishi ‘430 are shown to teach all the features of the claim with the exception of explicitly the features: “a peripheral contact in contact with a peripheral device”.
However, Lee ‘987 teaches a peripheral contact (Fig. 19, (248); [0167]) in contact with a peripheral device (CMOS transistor; [0158]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘304 and Nishi ‘430 by having a peripheral contact in contact with a peripheral device in order to connect the memory cell structure and the peripheral circuit structure (see para. [0167]) as suggested by Lee ‘987.
Further, it has been held to be within the general skill of a worker in the art to select a thickness of a spacer in the TAC is nominally identical to a thickness of a spacer in the peripheral contact on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding Claim 17, Lee ‘304 teaches a three-dimensional (3D) memory device, comprising: 
a substrate (Fig. 23, (100); [0066]); 
a memory stack on the substrate comprising a plurality of conductor/dielectric layer pairs 
(Fig. 23, (140/110); [0076]-[0077]); 
a channel structure (Fig. 23, (730); [0095]) extending vertically through the conductor/dielectric layer pairs in the memory stack; and 
a through array contact (TAC) extending vertically through the conductor/dielectric layer pairs in the memory stack.
Thus, Lee ‘304 is shown to teach all the features of the claim with the exception of explicitly the features: “a dummy channel structure filled with a dielectric layer and extending vertically through the conductor/dielectric layer pairs in the memory stack; a first lateral dimension of the TAC corresponding to each conductive layer of the conductor/dielectric layer pairs is larger than a second lateral dimension of the TAC corresponding to each dielectric layer of the conductor/dielectric layer pairs”.
However, Nishi ‘430 teaches a dummy channel structure (Fig. 5, (7P); [0080]) filled with a dielectric layer and extending vertically through the conductor/dielectric layer pairs (32/46) in the memory stack. Examiner considers the dielectric support pillars (7P) is the dummy channel structure.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘304 by having a dummy channel structure
for the purpose of providing structural support to the memory device structure (see para. [0095]) as suggested by Nishi ‘430.
Thus, Lee ‘304 and Nishi ‘430 are shown to teach all the features of the claim with the exception of explicitly the features: “a first lateral dimension of the TAC corresponding to each conductive layer of the conductor/dielectric layer pairs is larger than a second lateral dimension of the TAC corresponding to each dielectric layer of the conductor/dielectric layer pairs”.  
However, it has been held to be within the general skill of a worker in the art to have a first lateral dimension of the TAC corresponding to each conductive layer of the conductor/dielectric layer pairs is larger than a second lateral dimension of the TAC corresponding to each dielectric layer of the conductor/dielectric layer pairs on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    504
    473
    media_image2.png
    Greyscale

                                       Fig. 19 (Lee ‘987)

Regarding Claim 2, Nishi ‘430 teaches a peripheral device (Fig. 11, (400); [0029]) on the substrate (Fig. 11, (9); [0029]); and a peripheral contact (Fig. 11, (476); [0115]) outside of the memory stack and in contact with the peripheral device (405; [0133]).

Regarding Claim 4, Nishi ‘430 teaches the dielectric layer in the dummy channel structure and the spacer in the TAC comprise silicon oxide (see para. [0082]).  

    PNG
    media_image3.png
    692
    487
    media_image3.png
    Greyscale

Fig. 23 (Lee ‘304)

Regarding Claim 7, Nishi ‘430 teaches a diameter of the TAC (Fig. 9, (79); [0086]) is at least equal to a diameter of the peripheral contact (479; [0086]). 
Further, it has been held to be within the general skill of a worker in the art to select a diameter of the TAC is at least equal to a diameter of the peripheral contact on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claims 8 and 19, Nishi ‘430 teaches a diameter of the dummy channel structure (7P; [0080]) is smaller than each of a diameter of the TAC (79) and a diameter of the peripheral contact (479) (see Fig. 9).  
Further, it has been held to be within the general skill of a worker in the art to select a diameter of the dummy channel structure is smaller than each of a diameter of the TAC and a diameter of the peripheral contact on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


 	Regarding Claims 9 and 16, Lee ‘304, Nishi ‘430 and Lee ‘987 are shown to teach all the features of the claim with the exception of explicitly the features: “a first lateral dimension of the TAC corresponding to each conductive layer of the conductor/dielectric layer pairs is larger than a second lateral dimension of the TAC corresponding to each dielectric layer of the conductor/dielectric layer pairs”.  
However, it has been held to be within the general skill of a worker in the art to have a first lateral dimension of the TAC corresponding to each conductive layer of the conductor/dielectric layer pairs is larger than a second lateral dimension of the TAC corresponding to each dielectric layer of the conductor/dielectric layer pairs on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


	Regarding Claim 11, Nishi ‘430 teaches a thickness of a spacer (74; [0113]) in the TAC is nominally identical to a thickness of a spacer (474; [0113]) in the peripheral contact.  
Furthermore, it has been held to be within the general skill of a worker in the art to have a thickness of a spacer in the TAC is nominally identical to a thickness of a spacer in the peripheral contact on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 12, Nishi ‘430 teaches the spacer of the TAC (74) and the spacer of the peripheral contact (274) comprise a same material (see para. [0111]-[0113]; and Figs. 9 and 10).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the spacer of the TAC and the spacer of the peripheral contact comprise a same material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 13, Nishi ‘430 teaches the same material comprises silicon oxide (see para. [0111]).  
Furthermore, it has been held to be within the general skill of a worker in the art to have the material (e.g. silicon oxide) for the spacer of the TAC/peripheral contact on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 18, Nishi ‘430 teaches a thickness of a spacer (74; [0113]) in the TAC is nominally identical to a thickness of a spacer (474; [0113]) in the peripheral contact; and a diameter of the TAC (Fig. 9, (79); [0086]) is at least equal to a diameter of the peripheral contact (479; [0086]). 
Furthermore, it has been held to be within the general skill of a worker in the art to have a thickness of a spacer in the TAC is nominally identical to a thickness of a spacer in the peripheral contact on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claims 5-6, 14-15 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘304, Nishi ‘430 and Lee ‘987 as applied to claim 1 above, and further in view of Pachamuthu (US 2015/0236038, hereinafter as Pacha ‘038).
Regarding Claims 5, 14 and 20, Nishi ‘430 teaches a lower memory deck on the substrate (see Fig. 1). 
Thus, Lee ‘304, Nishi ‘430 and Lee ‘987 are shown to teach all the features of the claim with the exception of explicitly the features: “an upper memory deck above the lower memory deck”.
However, Pacha ‘038 teaches an upper memory deck (Fig. 15, (232/242); [0099]) above the lower memory deck (Fig. 15, (132/146); [0099]).
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Lee ‘304, Nishi ‘430 and Lee ‘987 by having an upper memory deck above the lower memory deck in order to form a vertical stack of multilevel memory arrays above a single substrate, with no intervening substrates (see para. [0001] and [0039]) as suggested by Pacha ‘038.

Regarding Claims 6, 15 and 21, Nishi ‘430 teaches a lower channel structure (730) extending vertically through the lower memory deck (see Fig. 23). 
Furthermore, Pacha ‘038 teaches an upper channel structure (Fig. 32, (260); [0141]) extending vertically through the upper memory deck; and an inter-deck plug (doped semiconductor regions 163; [0140]) disposed vertically between and in contact with the lower channel structure and the upper channel structure.  

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-21, filed on 07/05/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829